Parker, J.
Prior to 1830 no provision existed in this state for the taxation of toll bridges. The act of July 3d, of that year, to establish the rates at which polls and rateable estates shall be valued in making and assessing direct taxes, placed toll bridges along with mills, wharves and ferries, to be estimated at one twelfth part of their net yearly income after deducting repairs ; and they were of course to be taxed to the owner, whether individual or corporation, no provision having been made for the taxation of the shares in case they were owned by a corporation. This is made perfectly apparent by the act of June 22, 1832, chap. 86, which enacts that “ whenever any tax has been or may be ‘ lawfully assessed against any bridge, canal, or other com‘pany incorporated by law with power to receive toll, or ‘ against any person or persons holding such franchise, the ‘ franchise of such corporation or person, with all the privi- ‘ leges and immunities thereof, so far as relates to the right 1 of demanding and receiving toll, shall be liable to the sat- *209‘ isfaction and payment of such tax, and all legal fees and 'expenses thereon arising, and may be taken and sold ‘ the collector having such tax,” &c..
The act of January 4, 1833, chap. 108, repealing the act of July 3, 1830, and providing generally for an appraisal of rateable estate, did not change the mode of taxing toll bridges in any other respect. It is true, it enumerates, among the objects of taxation, after bank stock, marine and fire insurance stock, turnpike shares, <fcc., “all other stock in any corporation or company on which an income is received or dividend made,” áse. This*of itself is broad enough to include the shares of a bridge corporation, were there nothing else. But the same statute had previously enacted that toll bridges should be^asscssed and invoiced in the towns where the same are located, and be set down in a separate column; which shows that the bridges were to be invoiced and assessed, instead of the shares in the corporation, and of course that the taxation was to be to the corporation instead of the shareholders. Besides, there is no repeal of the act of 1832, providing for the collection of the tax by a sale of the franchise ; and it could hardly have been intended that the entire franchise should be sold for the non-payment of the taxes of any individual stockholder.
The clause for the taxation of shares in corporations, above cited, was intended to include matters not before enumerated and provided for, and not to annul a prior part of the same section, which it must be held to do if it was construed to include bridge corporations ; for in such case the bridge would not be taxed, but the shares; and according to the usual rule of taxation, shares in a corporation are to be taxed to the owner, in the town where he lives, if in this state ; whereas toll bridges, by the special provision of the act of 1833, before cited, are to be invoiced and assessed in the towns where the same are located.
A question has been suggested, rather than argued, whether bridges upon Connecticut river are within the statute, *210because such bridges it is said are partly within the state of Vermont. It is not necessary, in order to the taxation of a bridge under the act, that it should all be within a single town. There is nothing exempting the bridges over the Connecticut from its operation ; and although it is true that a portion of the western abutment of all such bridges is within the limits of Vermont, and the toll house may be actually there situate, we cannot think that it was the intention of the legislature to exclude such bridges from taxation on that account, while others are taxed. The terms of the act are general. Charters to build such bridges and take tolls, must be granted here. The waters of the river are within the jurisdiction of this state, and of course nearly all the structure ; and the bridges, being substantially within the limits of this state, would probably never be deemed a proper subject of taxation in Vermont, even if a charter had also been procured there to authorize the erection.

Judgment for the plaintiffs.